Citation Nr: 9910947	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-42 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by diarrhea, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
December 1961, June 1968 to June 1969, and from October 1990 
to May 1991.

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in St. Paul, Minnesota, which, in 
pertinent part, denied service connection for bilateral 
hearing loss and a disability manifested by diarrhea, claimed 
due to an undiagnosed illness.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the benefit 
sought on appeal.  He maintains, in essence, that his 
currently diagnosed bilateral hearing loss is the result of 
exposure to acoustic trauma during active duty and annual 
training.  He also maintains that his recurrent diarrhea is 
the result of an undiagnosed condition contracted while 
serving in Southwest Asia (SWA) during the Persian Gulf War.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against his claim for service connection for 
bilateral hearing loss.  It is the Board's further decision 
that the evidence supports service connection for recurrent 
diarrhea, diagnosed as irritable bowel syndrome.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's bilateral hearing loss is not traumatic in 
origin, and not otherwise related to any incident of the 
veteran's active military service.

3.  The veteran's recurrent diarrhea, currently diagnosed as 
irritable bowel syndrome, had its onset during his military 
service in Southwest Asia (SWA), and has remained 
continuously symptomatic since his separation from active 
duty.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated as a result of active military service.

2.  The veteran's recurrent diarrhea, currently diagnosed as 
irritable bowel syndrome, was incurred during active military 
service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
bilateral hearing loss, and for recurrent diarrhea claimed 
due to an undiagnosed illness.  As a preliminary matter, the 
Board finds that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss.

The veteran has claimed entitlement to service connection for 
bilateral hearing loss, which he asserts was either caused or 
aggravated by exposure to acoustic trauma during various 
periods of active military service and annual training.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See, 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will only be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Service medical records show that the veteran's hearing 
demonstrated an auditory threshold of 5 decibels or less in 
all tested frequencies through his October 1981 periodic 
National Guard physical examination.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
20
40
LEFT
5
20
20
40
50

Speech recognition ability was not assessed.  The test 
results were assessed as bilateral hearing loss with no 
disease evident.  The results also satisfy the VA standard 
for hearing "disability" in both ears under 38 C.F.R. 
§ 3.385.

In August 1985, the veteran received another periodic 
National Guard physical examination, with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
50
LEFT
5
10
30
55
70

Again, speech recognition ability was not assessed.  No 
diagnosis or physical profile was issued, and the veteran was 
found fit for retention in the Guard.

In his March 1989 periodic examination, pure tone thresholds, 
in decibels, were slightly improved from the 1985 results, 
with the following readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
45
LEFT
5
5
35
50
60

Speech recognition ability was not tested.  A diagnosis of 
mild high frequency hearing loss was provided by the 
examiner, and a hearing profile of "2" was assigned, 
indicating the possibility of some limitation in duty 
assignments because of this condition.

In October 1990, the veteran was ordered to active duty, with 
his unit, in support of Operation Desert Shield/Desert Storm.  
A physical examination was performed incident to his 
activation, and an audiogram was included in that 
examination.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
55
LEFT
20
25
60
65
85

Speech recognition was not tested.  These results were 
assessed as "significant" hearing loss, left greater than 
right.  The veteran's profile was reviewed, and he was found 
to be deployable, but directed to wear hearing protection 
when in high noise areas.

In February 1991, while in the Southwest Asia theater of 
operations (SWA), the veteran was seen for his hearing loss 
by the Chief of OTO/HNS services at an in-theater evacuation 
hospital.  The examiner noted the veteran's history of 30 
years military service, including duties in artillery and 
armor.  The veteran complained of difficulty hearing during 
Scud missile attacks, and requested issuance of a hearing 
aid.  The examiner reported that the veteran responded to 
questions appropriately at normal speech volume, but was 
unable to quantify hearing loss or speech recognition ability 
due to the reported absence of in-theater audiometry 
equipment.  The examiner's assessment was "[p]rob[able] 
noise induced hearing loss" by history.  The examiner 
recommended that the veteran not be assigned to areas with 
loud noises, or where acute hearing was required.

In March 1991, the veteran received a pre-separation 
(redeployment) examination while still in SWA, with the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
55
LEFT
15
20
45
50
60

Speech recognition ability was not tested.  The examiner 
indicated that there had been "no change in hearing," and 
reported that the veteran declined the offer of a hearing 
acuity evaluation at Ft. Leonard Wood, Missouri.  A high-
frequency hearing loss was diagnosed and an audiogram was 
recommended.  A hearing profile of 3 was assigned, indicating 
that the veteran's hearing required restrictions in his 
assignment.

In April 1991, prior to his release from active duty but 
after his return to the United States from SWA, an audiogram 
was performed at Ft. McCoy, Wisconsin.  Those test results 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
55
LEFT
15
20
45
50
60

Again, no assessment of speech recognition ability was 
performed.  The examiner indicated that the veteran's hearing 
was "stable."  He also reported that the veteran declined 
to be fitted with a military-provided hearing aid at that 
time.

After filing his claim for service connection with VA, the 
veteran was examined at the Minneapolis VAMC in September 
1994.  His audiological evaluation from that examination 
shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
25
65
65
LEFT
-
25
45
65
65

The average thresholds for these frequencies were 44 decibels 
in the right ear and 50 decibels in the left.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in both the right and left ears.  The results were assessed 
as indicating a moderately severe to profound sensorineural 
hearing loss in the right ear at 3000 to 8000 Hz, and a mild 
to severe sensorineural hearing loss in the left ear at 1500 
to 8000 Hz.  No opinion was expressed as to the cause or 
etiology of the hearing loss.

In June 1997, the veteran received a further VA audiological 
examination at the Minneapolis VAMC, which showed compensable 
levels of hearing loss in both ears.  The examiner noted 
minimal noise exposure, except during periods of active duty 
and annual training, when the veteran was exposed to 
mechanical and explosive noise (tanks and artillery).  This 
was assessed as mild to moderately severe sensorineural 
hearing loss.  The examiner (who identified himself as a 
Ph.D./LRM, but not a physician) indicated, "I am not sure if 
I can legally provide this opinion.  However, upon review of 
claims folder:  In my opinion, the increase in hearing loss 
between October of 1981 and March of 1989 is more than would 
be expected from a natural progression of a pre-existing 
hearing loss."  Although no cause for the larger than 
expected increase is explicitly stated, it appears clear from 
the examiner's audiological history notes regarding noise 
exposure that he considered acoustic trauma to be a 
significant factor.  The same day as the examiner's report 
was prepared, a physician reviewed the claims file and 
audiology test results, including the history of exposure to 
artillery in service.  His impression was of bilateral 
sensorineural hearing loss, stable since July 1996.  The 
physician expressed no opinion as to the cause of this 
condition.

In December 1997, a physician at the Minneapolis VAMC 
reviewed the veteran's claims file and service and VA medical 
records.  He reviewed the veteran's exposure to acoustic 
trauma from artillery and Scud missile explosions in SWA, and 
the indications of essentially normal hearing prior to 
October 1981.  He noted that since 1981, the veteran's 
audiograms "show steady although slow deterioration in both 
ears in the higher frequency range," concluding that "this 
is the natural progression of his hearing loss.  There is no 
substantiated audiometry evidence to indicate that a certain 
exposure to acoustic trauma, either in the early 1960s or 
early 1990s has aggravated his hearing loss.  . . . [M]y 
opinion is that the veteran suffered gradual progressive 
hearing loss that is not related to his service."

This explicit opinion is contrary to the implicit finding of 
the VA audiological examiner in June 1997, which linked the 
veteran's hearing loss to in-service acoustic trauma, 
suggesting that the degree of loss was too great to be 
attributed to "natural progress" of the condition alone.  
In this situation, the Board does not find that it is 
required to apply the evidentiary equipoise rule, which 
mandates that where the evidence is balanced and a reasonable 
doubt exists as to a material issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  A reasonable doubt is a substantial doubt, within 
the range of probability, and not intended to be a means for 
reconciling conflicting or contradictory evidence.  Id.  
Where there are "two permissible views" of the evidence of 
record, the benefit of the doubt requirement does not 
preclude the Board from making a "properly supported and 
reasoned" decision that a fair preponderance of the evidence 
weighs against the veteran's claim.  Id., at 58.

The Board affords greater weight in this instance to the 
explicit finding of the VA physician, who, by virtue of his 
more extensive medical training, is better placed to render a 
definitive opinion as to the etiology of the veteran's 
hearing loss.  While not minimizing the credentials or 
experience of the June 1997 VA audiological examiner, who 
holds a non-medical doctorate, the Board must nonetheless 
recognize that his training and duties are focused primarily 
toward determining the nature and extent of hearing 
impairment.  The physician's role, while encompassing this 
aspect, focuses more strongly on determining the appropriate 
diagnosis, etiology and treatment of the veteran's condition.  
Accordingly, since the evidence deemed most credible by the 
Board explicitly indicates that the veteran's bilateral 
hearing loss is a progressive sensorineural hearing loss, 
unrelated to acoustic trauma or any other incident of the 
veteran's active military service, service connection must be 
denied.

II.  Entitlement to Service Connection for Diarrhea.

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, gastrointestinal signs or 
symptoms.  See 38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  The VA General 
Counsel's office (whose opinions are binding on the Board, 
see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), has further 
determined that service connection may not be presumptively 
established under 38 U.S.C. § 1117(a) "for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).  

As noted above, the veteran's "constellation of symptoms," 
including alternating constipation and diarrhea, was 
diagnosed as irritable bowel syndrome (IBS) in June 1997, 
during a general medical examination at the Minneapolis VAMC.  
Accordingly, the Board finds that the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are inapplicable, 
and the veteran's claim for service connection for diarrhea 
as an undiagnosed illness on a presumptive basis must be 
denied.

Notwithstanding the denial of the veteran's service 
connection claim on a presumptive basis, the United States 
Court of Appeals for the Federal Circuit has held that when 
an appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  That is, the 
material in the claims file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed condition is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.

The veteran has reported that he first noticed diarrhea while 
stationed in Saudi Arabia in 1991.  He has provided copies of 
entries in his personal diary, which document suffering from 
"the runs" in January, February and March 1991, for periods 
of a few days in each instance.  The veteran has consistently 
reported that his diarrhea has persisted since 1991, and his 
reports have been confirmed by the written statements of his 
family members, neighbors, co-workers, former military 
associates and others.  The Board finds the veteran's 
statements as to his symptoms highly credible, and accepts 
them as true.  Laypersons may not offer medical diagnoses or 
opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993), Jones v. 
Brown, 7 Vet. App. 134, 137 (1994), but this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent physical manifestations of 
a condition, particularly where continuity of symptomatology 
is at issue.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The veteran was treated and hospitalized for conditions 
related to diarrhea in 1991, at which time his condition was 
initially assessed as due to campylobacter, and, shortly 
afterward, as the result of clostridium difficile.  These 
infections were treated with antibiotics and appeared to 
resolve at that time.  Notwithstanding the successful 
treatment of these acute infections, however, the veteran's 
diarrhea has persisted.

Service connection for a condition may be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).  The medical 
history discussed above, including the veteran's 
contemporaneous diary notes, indicates that his diarrhea was 
first noted during his deployment to SWA.  Based on his 
reports, the reports of his wife and other associates, and VA 
medical records, this condition has continued essentially 
unabated since that time.

Accordingly, in view of the holdings of the Court discussed 
above, and the regulatory requirements of 38 C.F.R. 
§ 3.303(b), the Board finds that continuity of symptomatology 
since service for a disorder manifested by recurrent 
diarrhea, including irritable bowel syndrome, has been 
established, and that service connection for such a condition 
must be granted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a disability manifested by diarrhea, 
including irritable bowel syndrome, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




